KENNETH M. ROMINES, J.
Respectfully, I dissent. Judge Crane accurately sets out the facts and the law. Where I depart is the application of the plain error rule.
Usually when we are asked to apply the plain error rule the record is bereft of any mention of the issue at pre-trial, at trial, or in any after-trial proceedings. Obviously in such a situation, this court is put in the position of being an original fact finder, a job beyond our province.
As Judge Crane accurately notes, in this case counsel for the defendant filed a pretrial motion — set out in the opinion — which concisely, and clearly sets out that the informant’s information formed a basis for the issuance of a warrant and thus that the informant was a material witness in that the informant was present during the alleged deliveries. Counsel concluded that the failure to allow disclosure would violate defendant’s right to confrontation, cross-examination, effective assistance of counsel and a fair trial.
As Judge Crane further notes, a hearing was had on counsel’s motion — that hearing is set out in the opinion.
It seems to me that the issue is fairly drawn before the trial court and that we need not speculate as to what a motion not filed, or a hearing not had, would have revealed — the usual “plain error” posture. Here, we know and can fairly judge whether the law has been correctly applied to the facts.
Counsel forgot to put this issue in the motion for a new trial. As the opinion notes, the issue was not raised again until the sentencing hearing. In sum, given our record, I do not believe one procedural error should defeat review.
Particularly this procedural error should not defeat review in that over one year transpired between the last “buy” and trial, the prosecutor articulated no reason for nondisclosure, and the one fact witness, Detective Meyer, has his testimony buttressed by the mere existence of an informal who cannot be heard on the tape which was played at trial.
The issue of nondisclosure of an informant by case law rests in the sound discretion of the trial court. In doing so, “the particular circumstances of a case must be considered including the crime charged, the possible defenses, the possible significance of the informant’s testimony, and other relevant factors.” Id. at 415-16. “The burden is upon the defendant to develop a record showing the need for disclosure.” Myers, 997 S.W.2d at 34.
“Communications made by informants to government officials are generally privileged and need not be disclosed.” Rollie, 962 S.W.2d at 415. The privilege was formulated to encourage citizens to notify officials of crimes, thus promoting effective law enforcement. Id. at 415. “The privilege is designed for the protection of the *393public interest and not for the protection of the informant.” State v. McElroy, 894 S.W.2d 180, 186 (Mo.App. S.D.1995). Concepts of fundamental fairness may create exceptions to the privilege rule in circumstances in which disclosure of the informant’s identity is essential to enable an accused to adequately establish a defense. Myers, 997 S.W.2d at 34.
We review this discretion by balancing the relevance and importance of disclosure to the defendant against the State’s need for nondisclosure.
A crucial factor to be considered in determining whether disclosure of the informant’s identity may be required is the role played by the informant in the criminal activity. When there is active informant participation plus other factors, such as mistaken identity, contradictory testimony, or a denial of the accusation, or when the informant is the sole witness to the crime charged, then the identity of the informant may be required for purposes of fairness. Other instances where disclosure of the identity of the informant may be required are when the informant is the sole participant, other than the accused, in the drug transaction charged or the informant is the only witness in a position to be called on behalf of the defense.
State v. Dowell, 25 S.W.3d 594, 608-09 (Mo.App. W.D.2000) (internal citation omitted).
Given these principles, I do not know what more of a record the defendant in this case could have made. As it is, it is the State that made no record of nondisclosure — other than we will call whomever we want, the officer will testify from personal knowledge (except when he does not) “not necessarily from the confidential informant,” and you have the tape (inaudible though it is).
It seems to me that this case meets the criteria in our cases for disclosure. Given one fact witness and an “analyst,” no expressed need for nondisclosure, and the centrifugal nature of the informant’s participation, disclosure should have been ordered. To me, the foregoing are substantial grounds under Rule 30.20 for this Court to find that the failure to disclose was manifest injustice.
I would reverse and remand for a new trial, and order disclosure.